UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                      No. 18-4370


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CODY MATTHEW WROBLEWSKI,

                    Defendant - Appellant.


Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Irene C. Berger, District Judge. (2:17-cr-00173-1)


Argued: April 3, 2019                                           Decided: July 12, 2019


Before RICHARDSON, Circuit Judge, TRAXLER, Senior Circuit Judge, and Joseph F.
ANDERSON, Jr., Senior United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


ARGUED: Jonathan D. Byrne, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charleston, West Virginia, for Appellant. Stefan Jack Oliver Hasselblad, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee. ON
BRIEF: Christian M. Capece, Federal Public Defender, George H. Lancaster, Jr.,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charleston, West Virginia, for Appellant. Michael B. Stuart, United States Attorney,
Jennifer Rada Herrald, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cody Wroblewski pleaded guilty to failing to register as a sex offender under the

Sex Offender Registration and Notification Act (“SORNA”), in violation of 18 U.S.C. §

2250. The district court sentenced Wroblewski to 24 months’ imprisonment, followed by

a 10-year term of supervised release.      Wroblewski appeals, challenging the district

court’s imposition of certain conditions of supervised release. We affirm in part, vacate

in part, and remand for resentencing.

                                            I.

       In 2011, Wroblewski was convicted in South Carolina of criminal sexual conduct

in the third degree based on contact with a five-year-old child. The conviction triggered a

duty under federal law to register as a sex offender.        See 34 U.S.C. § 20913(a).

Wroblewski complied with the initial registration requirements, but was convicted in

2012 for failing to update his registration status. In 2014 he again failed to update his

registration, and a warrant was issued for his arrest. In August 2017, Wroblewski was

found living in West Virginia. Because he did not update his registration after moving to

West Virginia, Wroblewski was indicted on the § 2250 charge giving rise to this appeal.

As noted above, Wroblewski pleaded guilty to the charge.

       The local court rules for the Southern District of West Virginia include a list of

recommended conditions of supervised release to be imposed “as appropriate” in cases

where the defendant was convicted of a sex offense. S.D. W. Va. Loc. R. Crim P. 32.4.

Some of the conditions are described in the rules as “standard,” while others are

described as “optional.”     Id.   The presentence report prepared before sentencing

                                            3
recommended the imposition of several of the conditions set out in the local rule. As is

relevant to this appeal, the conditions recommended by the PSR (the “Special

Conditions”) would bar Wroblewski from accessing material depicting sexually explicit

conduct and from possessing or using computers or other devices that can be connected

to the internet; require him to notify employers and family members of his status as a sex

offender; and prohibit him from working with or otherwise contacting minors.

      At the sentencing hearing, Wroblewski objected to each of the Special Conditions.

After entertaining argument on the objections, the district court announced the imposition

of all of the recommended Special Conditions except the condition involving access to

the internet, which the court took under advisement. A month after sentencing, the

district court issued its written judgment, which included all of the Special Conditions.

The terms of the Special Conditions imposed by the court are as follows:

             5.     The defendant shall not access or possess any material
      depicting sexually explicit conduct as defined in 18 U.S.C. § 2256(2)(A),
      including any photograph, film, video, picture, . . . or computer generated
      image or picture, nor shall the defendant knowingly enter, or knowingly
      remain in, any location, without prior approval of the probation officer,
      where such materials can be accessed, obtained or viewed, including
      pictures, photographs, books, writings, drawings, videos or video games.
      [The “Explicit Material Condition”]

             6.     The defendant shall not use, purchase, possess, procure or
      otherwise obtain any computer or electronic device that can be linked to
      any computer networks, bulletin boards, internet, internet service providers
      or exchange formats involving computers unless approved by the probation
      officer for such purposes as looking for employment opportunities and
      submitting applications to prospective employers through the internet;
      defendant’s lawful gainful employment by a business entity; use by an
      immediate family member living in defendant’s same household or for
      other legitimate purposes. Such computers, computer hardware or software


                                            4
      possessed solely by the defendant is subject to searches and/or seizures by
      the probation office. [The “Connected Device Condition”]

             ....

             9.     The defendant shall not associate or have verbal, written,
      telephonic or electronic communications with any minor except: 1) in the
      presence of the parent or legal guardian of said minor; 2) on the condition
      that the defendant notifies the parent or legal guardian of the defendant’s
      sex offender conviction(s); and 3) with written approval from the probation
      officer. This provision does not encompass minors working as waiters,
      cashiers, ticket vendors, and similar service personnel with whom the
      defendant must deal in order to obtain ordinary and usual commercial
      services. [The “Association with Minors Condition”]

             ....

             11.    The defendant shall notify employers, family, friends and
      others with whom the defendant has regular contact of defendant’s
      conviction(s) as a sex offender and that the defendant is being supervised
      by a probation officer. [The “Notification Condition”]

             12.     The defendant shall not be employed in any position or
      participate as a volunteer in any activity that involves contact with minors
      without written permission from the probation officer. The defendant may
      not engage in an activity that involves being in a position of trust or
      authority over any minor. [The “Working with Minors Condition”]

J.A. 77. Wroblewski appeals, challenging the propriety of the Special Conditions as well

as the procedure used to impose the Connected Device Condition.

                                          II.

      “District courts have broad latitude to impose conditions on supervised release.”

United States v. Dotson, 324 F.3d 256, 260 (4th Cir. 2003). “In addition to a number of

mandatory conditions, see 18 U.S.C. § 3583(d), the sentencing court may impose any

other condition it considers to be appropriate, as long as that condition is ‘reasonably

related’ to statutory factors referred to in § 3583(d)(1).” Id. The statutory factors to


                                           5
which any special condition must reasonably relate are: “the nature and circumstances of

the offense and the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1);

the need to provide deterrence and to protect the public from additional crimes, see id. §§

3553(a)(2)(B) & (C); and the need to provide the defendant with any necessary training,

medical care, or treatment, see id. § 3553(a)(2)(D). The conditions imposed must involve

“no greater deprivation of liberty than is reasonably necessary” to serve these purposes,

18 U.S.C. § 3583(d)(2), and must be consistent with the policy statements governing

supervised release issued by the Sentencing Commission, see id. § 3583(d)(3).

       As with a term of imprisonment, the imposition of supervised-release conditions

must be based on an individualized assessment of the defendant and the factors listed

above. See United States v. Armel, 585 F.3d 182, 186 (4th Cir. 2009) (vacating special

conditions of supervised release because the district court “offered no explanation as to

their necessity in Armel’s case” (emphasis added)). “A particular restriction does not

require an offense-specific nexus, but the sentencing court must adequately explain its

decision and its reasons for imposing it.” United States v. Worley, 685 F.3d 404, 407 (4th

Cir. 2012) (citation and internal quotation marks omitted).

                                           III.

       Wroblewski argues on appeal that the district court abused its discretion by

imposing the Special Conditions, as the conditions are not reasonably related to the

statutory conditions relevant to his case and impose a greater restriction on his liberty

than necessary.

                                            A.

                                            6
       We turn first to the Explicit Material Condition. As noted above, the Explicit

Material Condition prohibits Wroblewski from accessing or possessing material depicting

sexually explicit material, or entering without permission of his probation officer any

location where he could access or view such material. The condition incorporates the

definition of “sexually explicit conduct” found in 18 U.S.C. § 2256(2)(A) – i.e., “actual

or simulated” depictions of “sexual intercourse, including genital-genital, oral-genital,

anal-genital, or oral-anal, whether between persons of the same or opposite sex”;

“bestiality”; “masturbation”; “sadistic or masochistic abuse”; or “lascivious exhibition of

the anus, genitals, or pubic area of any person,” id. The Explicit Material Condition

applies to all depictions of sexually explicit conduct, “including pictures, photographs,

books, writings, drawings, videos or video games.” J.A. 77.

       As Wroblewski argues, this condition significantly trenches on his First

Amendment rights. The Explicit Materials Condition does not simply bar access to

obscene material or child pornography (which is not protected by the First Amendment),

but instead bars Wroblewski from all visual depictions of sex acts, whether obscene or

not. Visual depictions of sex, of course, are extremely common in art, television, and

movies. Given that the condition also bars Wroblewski from entering any location where

such materials could be viewed, the Explicit Material Condition by its terms prevents

Wroblewski from entering a movie theater, bookstore, or library, and arguably prevents

Wroblewski from going to a house where HBO or Showtime are available.

       The district court’s only explanation for imposing this condition was that the

condition “is a standard condition for sex offenders” and that the condition was

                                            7
“necessary and appropriate under the circumstances.” J.A. 49. As we have explained,

however, the decision to impose special conditions of supervised release requires an

individualized assessment and a satisfactory explanation of the court’s reasoning; the

mere fact that the condition is described in local court rules as a “standard” condition is

insufficient. Cf. United States v. Davis, 452 F.3d 991, 995 (8th Cir. 2006) (“[A] court

may not categorically impose [a particular] condition in every child pornography case

that comes before it; since the relevant statutory and constitutional considerations look to

whether the condition is more restrictive than what is needed to satisfy the governmental

interest in a specific case, the district court must decide whether to impose such a

condition based on specific facts.”).    There is nothing in the record indicating that

pornography or sexually explicit material played any role in Wroblewski’s behavior, and

the district court did not explain why such a broad restriction was necessary in this case

to serve the statutory sentencing factors, nor did it consider whether a lesser restriction

would have been sufficient. See 18 U.S.C. § 3583(d)(2) (special conditions of supervised

release must involve “no greater deprivation of liberty than is reasonably necessary” to

serve the statutory factors). While we do not foreclose the possibility that such a broad

restriction on the exercise of First Amendment rights could be justified in a particular

case, there is simply nothing in the record before us showing why the broad restriction is

warranted in this case. Because we are unable to determine the district court’s basis for

imposing the Explicit Material Condition, we cannot determine whether the condition

was properly imposed. We therefore vacate the Explicit Material Condition and remand

for further proceedings. See Armel, 585 F.3d at 186-87 (“Appellate courts must have

                                             8
sufficient information about the justifications offered for the sentence imposed in order to

conduct a meaningful review. Because the record here does not contain this essential

information, we cannot determine the reasonableness of the challenged special conditions

and must therefore vacate those conditions and remand for resentencing.” (internal

quotation marks, alteration, and citation omitted)).

                                             B.

       The above analysis is equally applicable to the district court’s imposition of the

Connected Device Condition. That condition prohibits Wroblewski from possessing or

using any electronic device that can be connected to the internet or any “computer

networks” unless approved by the probation officer for purposes such as working or

applying for jobs. J.A. 77. As the Supreme Court has explained, one of “the most

important places (in a spatial sense)” in the modern world for the exercise of First

Amendment rights is “cyberspace – the vast democratic forums of the Internet in general,

and social media in particular.” Packingham v. North Carolina, 137 S. Ct. 1730, 1735

(2017) (citation and internal quotation marks omitted).           The Connected Device

Condition, however, effectively locks Wroblewski out of cyberspace and prevents him

from accessing “websites integral to the fabric of our modern society and culture.” Id. at

1738. While the probation officer is authorized to give Wroblewski permission to use the

internet if necessary for work or for “other legitimate purposes,” J.A. 77, the Connected

Device Condition provides no hint about what other activities might qualify as legitimate.

If Wroblewski wishes to use the internet to read about current events or communicate



                                             9
with distant family, it is up to the probation officer to decide whether that constitutes a

legitimate purpose.

       Given the centrality of the internet to modern life, the Connected Device

Condition operates as an extreme restriction on Wroblewski’s exercise of his First

Amendment rights. Despite the absence of record evidence that computers or the internet

played any role in Wroblewski’s offense, the district court provided no explanation at all

for the imposition of this condition. After listening to the parties’ arguments, the district

court took the issue under advisement so that it could “give further consideration to that

particular condition, imposing it or not or imposing it in a different fashion.” J.A. 54-55.

Although the Connected Device Condition was included in the subsequent written

judgment, the judgment provides no insight into why the court concluded that the

condition should be imposed. The district court did not explain how or why the condition

serves the relevant statutory sentencing factors, or why a less-extreme restriction (such as

requiring computer-monitoring software) would not be effective. Because the district

court offered no explanation for why the Connected Device Condition was warranted in

this case and the record provides us no insight into the court’s reasoning, we have no

choice but to vacate the Connected Device Condition. Cf. United States v. Eaglin, 913
F.3d 88, 99 (2d Cir. 2019) (vacating supervised-release condition banning internet access

because the ban “severely encroached on [Eaglin’s] First Amendment rights by depriving

him of the opportunity to engage with modern society . . . . without any clear evidence in

the record that the condition was warranted by Eaglin’s criminal history or



                                             10
characteristics, the need for deterrence or to protect the public, or the court’s desire to

provide necessary rehabilitative services to Eaglin”). 1

                                             C.

       Wroblewski also contends the district court erred by imposing the Notification

Condition, which requires him to “notify employers, family, friends and others with

whom the defendant has regular contact of defendant’s conviction(s) as a sex offender

and that the defendant is being supervised by a probation officer.” J.A. 77. We disagree.

       As Wroblewski concedes, there is “some basis in [his] background to support” this

condition, Brief of Appellant at 29, given his failures to comply with the registration

requirements of § 2250. The purpose of the sex-offender registry is to “protect the

community from the risks posed by convicted sex offenders by requiring registration and

then by providing notification to the public.” United States v. Douglas, 850 F.3d 660,

665 (4th Cir. 2017) (internal quotation marks omitted).        Because Wroblewski has

repeatedly evaded this statutory method for notifying the public, the Notification

Condition is reasonably related to Wroblewski’s history and characteristics and to the

need to protect the public from further crimes. And given Wroblewski’s history, we

       1
               Pointing to the general rule that the oral sentence controls when there is a
conflict between the orally pronounced sentence and the written judgment, see, e.g.,
United States v. Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003), Wroblewski also
contends that Connected Device Condition must be rejected because it was not included
in the sentence announced by the court at the conclusion of the sentencing hearing.
Although we believe that the better practice would have been to announce the imposition
of the condition in open court with Wroblewski present, our conclusion that the
Connected Device Condition must be vacated on other grounds makes it unnecessary for
us to definitively resolve this issue.


                                             11
cannot say that the district court abused its discretion by concluding that the condition

imposes no greater restriction on his liberty than necessary. Accordingly, we find no

error in the district court’s decision to require Wroblewski to personally notify the people

he has regular relationships with about his status.

                                             D.

       Wroblewski also contends that the district court erred by imposing the Association

with Minors Condition and the Working with Minors Condition. We see no abuse of

discretion. As with the Notification Condition, these conditions are reasonably related to

Wroblewski’s history and to the need to protect the public, particularly in light of his

history of evading SORNA’s registration requirements. 2

                                            IV.

       Accordingly, we find no abuse of discretion in the imposition of the Notification

Condition, the Association with Minors Condition, and the Working with Minors

Condition, and we therefore affirm that part of the district court’s judgment.

       As to the Explicit Material Condition and Connected Device Condition, however,

the current record does not reveal information sufficient to support such severe

restrictions on Wroblewski’s First Amendment rights, and the district court failed to

explain why it believed the restrictions were warranted in this case. We therefore vacate


       2
              Wroblewski argues that, if nothing else, the Association with Minors
Condition is overbroad because it does not except from its scope any children that he may
have in the future. We decline to set the condition aside on that basis, as Wroblewski
may petition the court for modification should that eventuality arise.


                                             12
the Explicit Material Condition and Connected Device Condition and remand for

resentencing. If the district court on remand concludes that the imposition of these

conditions is reasonably necessary to serve the statutory sentencing factors, the court

must provide an explanation sufficient to permit us to conduct a meaningful review of

that decision. See Armel, 585 F.3d at 186-87.



                                            AFFIRMED IN PART, VACATED IN PART,
                                                               AND REMANDED




                                           13